            Case 3:19-cv-00513-MMA-WVG Document 22-6 Filed 01/24/20 PageID.314 Page 1 of 1

                                                          IMPORTANT SAFETY RECALL INTERIM NOTICE                      Mercedes-Benz USA, LLC
                                                                This notice applies to your vehicle
                                                                    VIN: WDDGJBJB 1FG421404
                                                                                                                      Christian Treiber
                                                              Replace Passenger-side Airbag Module                    Vice President
                                                          MBUSA Recall #2019010001 - PND TAK PHASE 4                  Customer Services

                                                                                                                         *****        .6..
                                                                                                                         N~ !&
       February, 2019
                                                                                                          • A safety defect exists in your vehicle.
                                                                                                          • Remedy parts are not yet available for your
       2019010001                                                                                           vehicle.
       WDDGJ8JB1 FG421404                                                                                 • We will contact you again once parts are
       William R McGee
                                                                                                            available.
       1601 S Pacific St Unit B2
       Oceanside, CA 92054-5817
       •111•11111111 I ·h ... 1.11111Iii1I1lll1f 1••I1111lll Ill I I 111 lIf I 1111


       Dear Mercedes-Benz Owner:

      This notice is sent to you in accordi!nce with the requirements of the National Traffic and Motor Vehicle Safety Act.
      Mercedes-Benz USA has decided that a defect, which relates to motor vehicle safety, exists in certain Model Year 2010-2017 C-
      Class, E-Class Coupe/Cabrio, GLK-Class, and SLS-Class Mercedes-Benz vehicles. Our records indicate that your vehicle is included
      in'the affected population of vehicles.
       What is the CONCERN?                   The passenger-side airbag in your vehicle is affected by this recall based on the defect decision of TK
                                              Holdings, Inc. ("Takata").- Under certain circumstances during a crash that necessitates frontal airbag
                                              deployment, the defect in your passenger-side airbag inflator may cause the airbag to explode. A
                                              passenger-side inflator explosion during deployment could result in sharp metal fragments striking
                                              the front passenger or other occupants, possibly causing serious injury or death.
       What will MBUSA do?                    We want to assure you that Mercedes-Benz USA, through our parent company Daimler AG, is taking all
                                              necessary measures to remedy this situation for you. We are also working closely with the National
                                              Highway Traffic Safety Administration ("NHTSA") and airbag suppliers to provide a remedy as soon as
                                              possible, and to prioritize repairs according to risk factors identified through testing. Unfortunately,
                                              replacement parts are not yet available for your vehicle, but we will contact you again once parts
                                              become available. You may visit www.mbusa;com/recall and enter your vehicle model, Model Year,
                                              and State your vehicle is registered to check when remedy parts will be a.vailable.
----What-shou/d-¥0U-do?---As..sool'.WlS-a-Suitable..r:eplacemenLparUs_av.ailabla.for:.your vehicle, we will send another letter notifying______ _
       r!J...
           m    .•To enter your most
                  recent contact
                                     you to bring your vehicle to your local Authorized Mercedes-Benz dealer to repair your vehicle free of
                                     charge. In the meantime, please visit www.MBUSA~com/mercedes/recall and enter your 17 digit
       ,-         infonmation from
                  your smartphone,
                  scan the QR code
                                     Vehicle Identification Number ("VIN") in the VIN Look-up tool, then enter your most recent contact
       r!lw~.~ r to the left.        information. We also encourage you to sign up for recall alerts atwww.nhtsa.gov/alerts.
                                                                                         _____
                                                              -------- --- -------·----·--·- ... ____
                                                                                                 _. ...


       Information for                        In the event that you are no longer the vehicle owner, or have had a change of address, please complete
       Owners                                 the reverse side and return the updated information in the enclosed envelope. If this is a leased vehicle                 '.1
                                              and the lessor and registered owner receive this notice, please forward this information by first class
                                              mail to the lessee within 10 business days to comply with Federal Regulations.                                           ',_-./
                                                                                                                                                                       I.
                                                                                                                                                                        .,
       For additional questions about this recall, please visit www.mbusa.com, and select "Contact Us," to view our Frequently Asked
       Questions (keyword "Takata"). To contact the MBUSA Customer Assistance Center, use the "Email/Write" section under Customer
       Support, or call our Takata hotline at 1-877-496-3691.
                                                                                                                                                                   I
       If an authorized Mercedes-Benz dealer for any reason is unable to remedy the situation without charge, or within a reasonable
                                                                                                                                                                  I
       amount of time, pursuant to law 49 U.S.C. Chapter 301, you may submit a complaint to the Administrator, NHTSA, 1200 New Jersey
       Avenue, S.E., Washington, D.C. 20590 or call the toll-free Auto Safety Hotline at 1-888-327-4236 (TTY 1-800-424-9153); or go to
       http:/ /www.safercar.gov.

       We apologize for any inconvenience this situation may cause you, but your safety is of utmost concern to Mercedes-Benz.
                                                                                                                                                                  I
       Sincerely,                                                                                                                Mercedes-Benz USA, LLP


            !%~
                                                                                                                                              A Daimler Compan~
                                                                                                                                             One Mercedes-Benz Ori e
                                                                                                                                             Sandy Springs, GA 3032
                                                                                                                                                Phone (770) 705-060
